Case 1:17-cr-00404-KAM Document 350 Filed 03/30/20 Page 1 of 1 PageID #: 1598




                                                             March 30, 2020

VIA ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re.    United States v. Dilber Kukic, Crim. No. 17-404 (KAM)

Dear Judge Matsumoto:

        We represent Defendant Dilber Kukic in the above-captioned case. We just recently
received Mr. Kukic’s first draft of his Presentence Report (“PSR”). Because Mr. Kukic is
currently housed in an upstate New York facility coupled with the all the restrictions and
difficulties associated with the Covid-19 Virus, we request an additional six weeks from today,
until May 11, 2020, to provide our objections to the PSR to the Probation Department. If granted,
we assume this necessitates a further adjournment of Mr. Kukic’s sentencing date currently
scheduled for May 19, 2020. On behalf of Mr. Kukic, we consent to such an adjournment.

       We thank the Court for its courtesy in this and all other matters.


                                                             Respectfully submitted,

                                                               /s/
                                                             Joshua D. Kirshner

cc:    Counsel for the Government (via ECF)
